COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Raquel Paulette Martinez v. The State of Texas

Appellate case number:    01-12-00892-CR

Trial court case number: 11CR1877

Trial court:              212th District Court of Galveston County

Date motion filed:        June 25, 2014

Party filing motion:      Appellant Raquel Paulette Martinez

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Sharp, and Brown


Date: October 24, 2014